     3:17-cv-03166-MBS          Date Filed 02/05/19       Entry Number 178       Page 1 of 12




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   COLUMBIA DIVISION


IN RE SCANA CORPORATION                               Lead Case No. 3:17-cv-03166-MBS
DERIVATIVE LITIGATION




                      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                      MOTION FOR JUDGMENT ON THE PLEADINGS

    I.      INTRODUCTION
         This is the moment Defendants have been waiting for: the chance to finally try to play what

they think is their “Get Out of Jail Free” card. Defendants planned to file their Motion for

Judgment on the Pleadings (the “Motion”) with this Court for over a year, ever since the

announcement of SCANA Corporation’s (“SCANA” or the “Company”) pending merger with

Dominion Energy, Inc. (“Dominion”) on January 3, 2018 (the “Merger”). Since the Merger was

announced, every step taken by Defendants in this shareholder derivative action (the “Action”) has

been aimed at delay, including their filed but subsequently withdrawn motion to stay the Action

indefinitely (the “First Stay Motion”) pending the resolution of “parallel proceedings,” 1 and a

second motion to stay the Action indefinitely (the “SLC Stay Motion”) pending the purported

“investigation” of a belatedly formed “Special Litigation Committee” – a non-existent legal

mechanism under South Carolina corporate law – which was properly denied by this Court.




1
        The “parallel proceedings” that the First Stay Motion sought to stay this Action in favor of
included lawsuits asserted by and on behalf of ratepayers against SCANA, as well as ongoing
investigations by state, federal, and regulatory authorities, which would likely take years to
resolve. After the First Stay Motion was fully briefed, Defendants voluntarily withdrew it because
they knew it was doomed in light of the denial of a similar motion for a blanket stay in the
derivative litigation pending on behalf of SCANA in state court.
                                                  1
       3:17-cv-03166-MBS       Date Filed 02/05/19        Entry Number 178      Page 2 of 12




Defendants’ modus operandi all along has been to stall the litigation of this Action by any means

necessary until the Merger closed, and then to use the Merger as their escape hatch.

         Indeed, Defendants’ campaign to indefinitely delay or dismiss this Action has now reached

its nadir, as Defendants once again beseech this Court to apply law they wish controlled in South

Carolina, rather than law which actually exists. This time around, Defendants patch together

inapposite South Carolina “authority” in order to create the impression that South Carolina has

adopted and follows Delaware’s strict application of the so-called “continuous ownership rule,”

whereby a derivative plaintiff’s standing is deemed to have been extinguished by virtue of a

merger. After suffering litigation defeat after litigation defeat, and well-aware of the ample

documentary evidence of their serious wrongdoing, Defendants look to the Merger as their chance

to avoid accountability for their egregious misconduct.

         It is true that under Delaware law, where a plaintiff to a pending derivative action loses

their status as a shareholder due to a merger the plaintiff no longer has “standing” to maintain the

derivative suit, and that a number of other jurisdictions have followed Delaware’s approach.

Motion at 7. 2     But it is also true that still other jurisdictions, including North Carolina,

Pennsylvania, and Alabama have expressly rejected invitations from corporate defendants to adopt

this rule based on fundamental concerns of justice and equity, and that, as Plaintiffs noted in

defeating the SLC Stay Motion, South Carolina courts do not blindly follow Delaware corporate

law.

         Indeed, South Carolina courts have explicitly declined to apply Delaware law where the

result of such application would be “too restrictive” or “harsh.” See Carolina First Corp. v.



2
       Notably, even Delaware recognizes exceptions to this rule when the merger in question is
the product of fraud. See Arkansas Teacher Ret. Sys. v. Countrywide Fin. Corp., 75 A.3d 888
(Del. 2013) (en banc).
                                                 2
    3:17-cv-03166-MBS           Date Filed 02/05/19       Entry Number 178         Page 3 of 12




Whittle, 343 S.C. 176, 192, 539 S.E.2d 402, 411 (Ct. App. 2000) (“Whittle”). It would be difficult

to imagine a more restrictive or harsh result for this Action, where (a) this Court has sustained

Plaintiffs’ claims for relief against Defendants in their entirety; (b) this Court held that despite

heightened pleading standards, pre-suit demand on SCANA’s Board of Directors (the “Board”)

would have been futile; 3 and (c) where Plaintiffs have obtained documentary evidence

corroborating their allegations and directly implicating Defendants in the largest corporate disaster

in South Carolina’s history, than one where Defendants are permitted to walk away scot-free

because of the Merger.

        The specific question of whether a plaintiff-shareholder of a South Carolina corporation

loses standing to pursue a derivative action after being involuntarily stripped of their shares –

having taken no affirmative steps to surrender their status as a shareholder – is one of first

impression. What is ultimately missing from the Motion’s “survey” of the law from other

jurisdictions is any appreciation of nuance. Delaware’s strict interpretation of the continuous

ownership rule in the event of a merger, as adopted elsewhere, provides zero flexibility for a court

to ensure that faithless corporate fiduciaries are held accountable, or a just or equitable outcome

of derivative litigation. But again, per Whittle, this Court need not so constrain itself and can reject

any aspect of Delaware law that it deems too inflexible or harsh. As detailed herein, other

jurisdictions have declined to follow the “continuous ownership rule” in any context after a

derivative action is commenced, while others still acknowledge that in the scenario where a




3
       In denying Defendants’ motion to dismiss pursuant to Fed. R. Civ. P. 23.1 (“Rule 23.1”),
this Court concluded that “Plaintiffs create a reasonable doubt that a majority of [the] Demand
Directors are disinterested and independent or that their decisions relating to the [Nuclear Project]
were products of a valid exercise of business judgment.” In re SCANA Corp. Derivative Litig.,
No. CV 3:17-3166-MBS, 2018 WL 3141813, at *6 (D.S.C. June 27, 2018).


                                                   3
     3:17-cv-03166-MBS          Date Filed 02/05/19     Entry Number 178        Page 4 of 12




derivative plaintiff’s shareholder status is stripped away via a merger, it would be patently unjust

to see meritorious claims terminated due to a merger effectuated by the very individuals seeking

to escape liability.

          In concluding that South Carolina law permits this Action against Defendants to proceed

post-Merger, this Court has the opportunity to send a powerful message to Defendants and to the

directors, officers, and shareholders of all South Carolina corporations: South Carolina law will

not permit those top insiders who breach their fiduciary duties to the corporation, abuse the trust

of shareholders, and lie to South Carolina citizens to escape accountability simply by selling off

the Company they so severely damaged through their own misconduct.

    II.      PROCEDURAL BACKGROUND
          South Carolinians and shareholders were shocked when SCANA announced the

abandonment of the construction of two nuclear reactors at the V.C. Summer Nuclear Station (the

“Nuclear Project”) – a $9 billion project SCANA’s officers and directors relentlessly pushed

forward for almost two years even after they were told it was in fundamental jeopardy – on July

31, 2017. Out of the scores of lawsuits surrounding the failure of the Nuclear Project, this is the

only Action that sought recovery on behalf of SCANA to recompense the Company for the

profound breaches of fiduciary duties by its directors and officers.

          Plaintiffs Colleen Witmer and Richard Wickstrom filed substantially similar derivative

complaints alleging that SCANA’s directors breached their fiduciary duties by overseeing the

Nuclear Project – indeed, some of the directors were on a committee with direct oversight

responsibilities – on November 21, 2017 and 22, 2017.

          On January 3, 2018, SCANA announced that it had entered into an agreement and plan of

sale whereby Dominion would acquire SCANA.



                                                 4
    3:17-cv-03166-MBS          Date Filed 02/05/19      Entry Number 178        Page 5 of 12




       In their first delay tactic, on January 16, 2018, SCANA moved to stay this Action

indefinitely pending the conclusion of a related securities fraud class action pending in this Court

against SCANA, other lawsuits against SCANA asserted by and on behalf of ratepayers, and

ongoing investigations by state, federal, and regulatory authorities. After full briefing by the

parties to the Action, SCANA reluctantly withdrew its First Stay Motion after a similar one in state

court had failed.

       On January 30, 2018, Plaintiffs filed their amended and consolidated complaint (the

“Complaint”). The Complaint asserted claims under South Carolina law against Defendants for

breach of fiduciary duty and unjust enrichment, and alleged that pre-suit demand on the Board

should be excused.

       Defendants continued to delay this Action by moving to dismiss while ignoring the

egregious facts giving rise to the claims asserted against them. On February 23, 2018, Defendants

filed motions to dismiss in which they argued, inter alia, that SCANA’s claims were the exclusive

province of the Board because Plaintiffs failed to adequately allege that demand was excused, and

therefore Plaintiffs lacked standing to prosecute those claims.

       On June 27, 2018, this Court denied Defendants’ motions to dismiss in its entirety, finding

that pre-suit demand was excused and that Plaintiffs could properly stand in SCANA’s shoes and

proceed against Defendants on behalf of the Company. 4

       On July 24, 2018, SCANA’s delay tactics continued. On that date, SCANA once again

moved to stay this Action indefinitely by filing the SLC Stay Motion. SCANA argued that a stay




4
        This Court concluded not only that Plaintiffs sufficiently alleged that pre-suit demand on
the Board was excused pursuant to Rule 23.1, but also that all of Plaintiffs’ claims for relief on
SCANA’s behalf against the Individual Defendants were adequately asserted pursuant to Fed. R.
Civ. P. 12(b)(6) (“Rule 12(b)(6)”).
                                                 5
    3:17-cv-03166-MBS            Date Filed 02/05/19       Entry Number 178         Page 6 of 12




was warranted because the Board had formed a Special Litigation Committee (“SLC”) to

investigate the allegations and claims asserted by Plaintiffs, even though Plaintiffs’ Complaint had

already been sustained in its entirety. The SLC Stay Motion was a transparent attempt by

Defendants to buy more time, as the controversial SLC mechanism has never before been

authorized under South Carolina law.

          On October 31, 2018, the Court denied the SLC Stay Motion, holding the Action would

proceed until the South Carolina Public Service Commission (“PSC”) decided whether to approve

the Merger.

          On December 21, 2018, Defendants’ delay tactics paid off, as the PSC approved the

Merger.

          On December 28, 2018, SCANA moved to stay this Action for the third time. The Court

granted this motion on January 3, 2019, and Defendants filed the instant Motion on January 7,

2019.

   III.      ARGUMENT

             A.      South Carolina Law Does Not Compel Blind Adherence to Delaware’s
                     Strict Application of the “Continuous Ownership Rule”
          Contrary to Defendants’ assertions, South Carolina law is silent as to whether a derivative

plaintiff loses standing to prosecute claims against corporate fiduciaries where the subject

corporation merges with another company during the pendency of the derivative action (the so-

called “continuous ownership rule”). Despite ample opportunity to do so, the South Carolina

legislature has never elected to impose a continuous ownership requirement for shareholder

derivative actions in S.C. Code § 33-7-400. North Carolina, for example, has declined the request

to read such a requirement into their analogous statute:

          Defendants’ argument assumes that a plaintiff who has filed suit pursuant to this
          statute is required to retain his shares throughout the course of litigation. However,

                                                    6
    3:17-cv-03166-MBS           Date Filed 02/05/19       Entry Number 178         Page 7 of 12




        there is no requirement in N.C.G.S. § 55–55 that a shareholder bringing suit remain
        a share owner “after” the time of the transaction complained about or “after” suit
        was filed. Reading this statute in a reasonable light and giving it an ordinary
        meaning, we find there is no requirement of continuing share ownership in order
        for an individual who is a shareholder at the time of the transaction about which he
        is complaining and at the time the action is filed, to proceed with a derivative action.
        Had the legislature intended to include such a requirement in the corporate statutes
        it would have done so.

Alford v. Shaw, 327 N.C. 526, 534–35, 398 S.E.2d 445, 449 (1990) (internal citations and footnotes

omitted).

        Defendants beseech this Court to follow – or more accurately, create – a rule by which

their liability would be effectively precluded based on the Merger, creating a perverse incentive

for directors and senior executives of South Carolina corporations to “sell off” their liability, rather

than be made to answer for their breaches of fiduciary duty and other misconduct. To this end,

Defendants rely on two cases to persuade this Court that South Carolina should adopt Delaware’s

strict continuous ownership rule.

        Defendants principally rely on Johnson v. Baldwin, 221 S.C. 141 (1952). But, upon close

inspection, the sixty-seven-year-old Johnson decision is hardly the “black letter law” with respect

to standing of derivative plaintiffs that Defendants try to portray it as. In Johnson, the derivative

plaintiff submitted an irrevocable demand for the payment of her shares when the company at issue

merged. Id. at 147. It was because of this affirmative demand for payment by the plaintiff that

the Court noted: “she was bound by her election and may not now withdraw her demand and

restore her status as a stockholder.” Id. at 156. The Court reasoned that the plaintiff forfeited her

standing to maintain derivative claims because she “made her demand [for payment of her shares]

with full knowledge of the facts and under our statute plaintiff ceased to be a stockholder when

she made her demand.” Id. at 158. Johnson stands solely for the unremarkable proposition that




                                                   7
    3:17-cv-03166-MBS           Date Filed 02/05/19       Entry Number 178        Page 8 of 12




when a shareholder derivative plaintiff affirmatively takes steps to dispose of their shares and cease

to be a shareholder, that plaintiff can no longer maintain a derivative suit. 5

       In Defendants’ other case citation, they rely purely on dicta from an unpublished decision

applying Nevada law – not South Carolina law – in support of their effort to terminate the Action.

In In The Estate of Jacquelin K. Stevenson v. Kavanaugh, No. 08-CP-10-1735, 2013 WL 673728

(S.C.Com.Pl. Jan. 17, 2013) the Court held, notably without citing Johnson, that Nevada follows

Delaware’s strict interpretation of the continuous ownership rule and opined in dicta that “to the

extent that South Carolina law is relevant to the question” – which it was not – South Carolina

would follow suit. Id. This dicta has no precedential value and is by no means controlling.

           B.      Exceptions to the Continuous Ownership Rule Exist and the Court Should
                   Apply Them Here

       Neither the South Carolina legislature nor its Courts have ever adopted a rule which

directly addresses the situation currently before the Court. Absent such guidance, the Court is free

to fashion a rule which rejects Delaware’s harsh outcome. In similar circumstances, other states

have elected to forego a strict application of the continuous ownership rule when the plaintiff-

shareholder is stripped of their shares in the subject corporation as a result of a merger. In

addressing the potential application of this rule in Alabama, the Alabama Supreme Court opined:

       The defendants, however, would have this Court take this proposition one step
       further and apply the rule to these plaintiffs, who are now non-stockholders of
       Lexington because of its merger with Colonial. We decline to so hold. To so extend
       the rule is to materially change the rule and thus to violate one of the most basic
       tenets of jurisprudence: that lack of standing should not be applied to abolish an


5
        Other states, such as Kansas, do not even recognize a distinction based on whether a
shareholder voluntarily disposed of their shares of the corporation (as in Johnson) or were stripped
of those shares as a result of a merger – they simply do not follow the continuous ownership rule
at all. See Smith v. Roger Smith & Sons, Inc., 277 P.3d 1193 (Kan. Ct. App. 2012); White ex rel.
B.W. II, L.L.C. v. Barbieri, 284 P.3d 375, at *4 (Kan. Ct. App. 2012) (observing that in Smith, the
“court held that K.S.A. 60-223a allows a shareholder’s derivative action to continue after the
shareholder loses his or her ownership interest”).
                                                   8
    3:17-cv-03166-MBS           Date Filed 02/05/19       Entry Number 178         Page 9 of 12




       existing substantive right of action. Such a rule would allow an otherwise valid and
       actionable derivative suit against an officer of the corporation to be abated simply
       by effecting a merger with another corporation, as if the mere act of merger wipes
       out the alleged culpable conduct.

Shelton v. Thompson, 544 So. 2d 845, 848 (Ala. 1989) (emphasis in original).

       In response to the argument that other states, including Delaware, would reach the opposite

conclusion, the Alabama Supreme Court incisively stated that those states, “[b]y their blind

adherence to the absolutism of the ‘stockholder status prerequisite…use ‘lack of standing’ to

abolish the remedy. We refuse to adopt such a rule.” Id. at 849 (Ala. 1989).

       The Commonwealth of Pennsylvania also does not permit the termination of a shareholder

derivative suit as a result of a merger. In Drain v. Covenant Life Ins. Co., 454 Pa. Super. 143, 151,

685 A.2d 119, 126-127 (1996), aff’d, 551 Pa. 570, 712 A.2d 273 (1998) the Court held that where

a stockholder plaintiff is divested of their shares during the pendency of litigation, that shareholder

nonetheless retains standing to pursue their derivative claims. See also Warden v. McLelland, 288

F.3d 105, 111 (3d Cir. 2002) (the continuous ownership rule may be excused where “the failure to

do so is the result of corporate action in which the holder did not acquiesce, and ... the derivative

action was commenced prior to the corporate action terminating the holder’s status...”) (internal

citations omitted).

       North Carolina too recognizes the distinction between the loss of share ownership as a

result of a plaintiff’s own affirmative decisions, on the one hand – such as electing to sell their

shares of stock during the pendency of the derivative litigation – and that decision being thrust

upon the shareholder by corporate insiders, on the other hand. As the North Carolina Supreme

Court observed, exceptions to this rule are necessary:

       Moreover, although many jurisdictions do require plaintiffs who initiated a
       derivative suit to maintain continuous share ownership during the course of
       litigation, an exception to this general rule allows shareholders who initiate a

                                                  9
    3:17-cv-03166-MBS        Date Filed 02/05/19      Entry Number 178        Page 10 of 12




       derivative suit to retain standing when their share ownership is terminated through
       an allegedly fraudulent merger or one occurring as a result of breaches of
       fiduciary duties by those in control of the corporation.
Alford, 327 N.C. at 535 (emphasis added).
       This distinction should be honored here. Though they try, Defendants cannot credibly

divorce their grave misconduct giving rise to this Action, which led to the abandonment of the $9

billion Nuclear Project and massive damages to the Company, from the Merger made necessary

by their own actions. 6 As alleged with particularity in the Action and as corroborated by

documentary evidence obtained by Plaintiffs, Defendants knew the Nuclear Project was doomed

long before it was ever publicly acknowledged. Those same Defendants should not be able to

sidestep shareholders’ meritorious and zealous efforts to hold them accountable for the severe

harm they caused SCANA, because of their decision to sell the Company at a discount, a step

which was only made necessary because of their own actions and abject fiduciary failures. 7

           C.     In Keeping with Equity and Sound Public Policy, this Court Should Adopt
                  a Modified Continuous Ownership Requirement
       Public policy and equity should inform this Court’s decision as to whether the Action

proceeds post-Merger. Plaintiffs agree that a shareholder of a South Carolina corporation who

voluntarily relinquishes their share ownership during the pendency of a derivative action should

not be permitted to maintain that action. But, when the very same individual defendants who have



6
       Defendants’ attempt to trumpet the “substantial compensation received by shareholders”
as a result of the Merger is disingenuous. SCANA shareholders received 0.6690 shares of
Dominion stock for each share of SCANA as a result of the Merger. That amounts to
approximately $47.80 per share based on the closing price of Dominion stock on December 31,
2018. SCANA’s stock traded at $64.37 per share on July 31, 2017, the day SCANA announced
the abandonment of the Nuclear Project.
7
         Should there be any credible dispute that the mismanagement of the Nuclear Project was a
critical and overwhelming factor in the Merger, Plaintiffs would welcome an evidentiary hearing
before this Court, where Defendants can testify under oath regarding all of the factors which gave
rise to the Merger.
                                               10
    3:17-cv-03166-MBS          Date Filed 02/05/19      Entry Number 178          Page 11 of 12




had claims for breaches of fiduciary duty sustained against them set into motion the mechanism

by which all shareholders will be stripped of their status as shareholders, to terminate a meritorious

derivative action is a quintessential example of the “restrictive” and “harsh” result the South

Carolina Supreme Court strongly warned against in Whittle when instructing South Carolina courts

to not blindly follow every aspect of Delaware corporate law. This Court would not be alone in

ruling as such:

       Under these facts, even were continuous ownership a requirement under the statute,
       we hold that if in the course of a shareholder derivative suit defendants’ actions
       terminate the plaintiffs’ shareholder status and these actions are closely related to
       the grounds for the derivative suit, the plaintiffs would retain standing to continue
       prosecution of the suit they initiated. To hold otherwise, that is to hold that a merged
       corporation or its shareholders loses standing to sue in a situation in which the
       allegedly wrongful activities of the defendants forced the plaintiffs to lose
       their status as shareholders, would be highly inequitable.

Alford, 327 N.C. at 398.

       It is hard to imagine that the intent of the South Carolina legislature was to allow for the

possibility that a shareholder of a South Carolina corporation would initiate a derivative action,

defeat motions to dismiss based on Rule 12(b)(6) and the heightened pleading standard of Rule

23.1, review thousands of pages of documents obtained via a FOIA request corroborating the

allegations asserted against the defendants, and incur significant costs in a zealous effort to

prosecute the sustained claims, only to see the derivative action evaporate following a merger. The

Plaintiffs in this Action have actively and aggressively litigated eminently meritorious derivative

claims for over a year, and despite Defendants’ regular attempts to dismiss the Action or slow its

pace to a crawl, Plaintiffs have the right to see the Action through to its conclusion and ensure that

the Defendants are held to account for the grave breaches of fiduciary duty that enabled the Nuclear

Project to completely unravel.




                                                 11
   3:17-cv-03166-MBS           Date Filed 02/05/19     Entry Number 178         Page 12 of 12




   IV.      CONCLUSION

         For the reasons detailed herein, the Motion should be denied.

Dated: February 5, 2019                        HOPKINS LAW FIRM, LLC

                                               s/ J. Clay Hopkins
                                               J. Clay Hopkins (Federal Bar No. 12147)
                                               William E. Hopkins, Jr. (Federal Bar No. 6075)
                                               12019 Ocean Highway
                                               P.O. Box 1885
                                               Pawleys Island, SC 29585
                                               Tel.: (843) 314-4202
                                               clay@hopkinsfirm.com

                                               Co-Liaison Counsel for Plaintiffs

                                               BLAND RICHTER, LLP

                                               Eric S. Bland (Federal Bar No. 5472)
                                               1500 Calhoun Street
                                               Post Office Box 72
                                               Columbia, South Carolina 29202
                                               Tel.: (843) 573-9900

                                               Co-Liaison Counsel for Plaintiffs

                                               THE WEISER LAW FIRM, P.C.
                                               Robert B. Weiser
                                               Brett D. Stecker
                                               James M. Ficaro
                                               22 Cassatt Avenue
                                               Berwyn, PA 19312
                                               Tel.: 610-225-2677

                                               Co-Lead Counsel for Plaintiffs

                                               BERNSTEIN LIEBHARD LLP
                                               Stanley D. Bernstein
                                               Joseph R. Seidman, Jr.
                                               10 East 40th Street
                                               New York, NY 10016
                                               Tel.: (212) 779-1414

                                               Co-Lead Counsel for Plaintiffs


                                                12
